Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 1 of 41 PageID: 633



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY



                                             Civil Action No. 19-16458 (FLW)
                                                          (DEA)
 IN RE: APPLICATION OF CALIFORNIA
 STATE TEACHERS RETIREMENT
 SYSTEM FOR AN ORDER PURSUANT
 TO 28 U.S.C. § 1782 GRANTING LEAVE             Document electronically filed
 TO OBTAIN DISCOVERY FOR USE IN
 A FOREIGN PROCEEDING




    REPLY BRIEF IN FURTHER SUPPORT OF APPEAL OF ORDERS
    GRANTING EX PARTE APPLICATION FOR LEAVE TO OBTAIN
  DISCOVERY FOR USE IN A FOREIGN PROCEEDING PURSUANT TO
    28 U.S.C. § 1782, DIRECTING COMPLIANCE WITH SUBPOENA,
     DENYING MOTION FOR RECONSIDERATION AND DENYING
  MOTION TO QUASH, AND IN OPPOSITION TO PLAINTIFF’S CROSS-
     APPEAL OF ORDER GRANTING MOTION TO STAY PENDING
                              APPEAL



                                     Michael R. Griffinger, Esq.
                                     Samuel I. Portnoy, Esq.
                                     Charlotte Howells, Esq.
                                     Genna A. Conti, Esq.
                                     GIBBONS P.C.
                                     One Gateway Center
                                     Newark, New Jersey 07102-5310
                                     (973) 596-4500

                                     Attorneys for Novo Nordisk, Inc.
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 2 of 41 PageID: 634



                                          TABLE OF CONTENTS

                                                                                                                 Page
 TABLE OF AUTHORITIES ................................................................................... iii

 PRELIMINARY STATEMENT ...............................................................................1

 ARGUMENT .............................................................................................................6
          I.       JUDGE ARPERT’S ORDERS REGARDING THE 1782
                   APPLICATION SHOULD BE REVIEWED DE NOVO. .................... 6

          II.      JUDGE ARPERT ERRED IN GRANTING CALSTRS’S
                   SECTION 1782 APPLICATION. ......................................................... 8
                   A.       Judge Arpert Erred in Granting CalSTRS’s Section 1782
                            Application Because It Authorizes a Fishing Expedition
                            for Claims for Which Discovery Is Unavailable Under
                            Either Foreign or U.S. Law ......................................................... 8
                            1.       Danish Law Prohibits the Discovery Sought by
                                     CalSTRS. ..........................................................................9

                            2.       CalSTRS Would Not Be Entitled to Discovery On
                                     Its Temporary Writ Under U.S. Law. ...............................9

                                     a.       CalSTRS’s Writ Is a Threadbare, Temporary
                                              Placeholder. ..........................................................10

                                     b.       The Securities Class Action Against NNAS
                                              Pending in this District Has No Bearing on
                                              the Sufficiency of CalSTRS’s Writ. .....................13
                            3.       CalSTRS’s Section 1782 Application Is An
                                     Impermissible Fishing Expedition. .................................17

                   B.       Judge Arpert Erred in Finding that the First Intel Factor
                            Weighs in Favor of CalSTRS’s Application, Since the
                            Requested Discovery Was Available in Denmark. ................... 20

                   C.       Judge Arpert Erred in Finding that the Third Intel Factor
                            Weighs in Favor of CalSTRS’s Application, as CalSTRS

                                                            i
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 3 of 41 PageID: 635



                            Clearly Sought to Circumvent Danish Discovery
                            Limitations. ............................................................................... 23

                   D.       Judge Arpert Erred in Finding that CalSTRS’s Subpoena
                            Does Not Impose An Undue Burden on NNI and that the
                            Fourth Intel Factor Did Not Weigh Against CalSTRS’s
                            Application. ............................................................................... 27

                   E.       CalSTRS’s Section 1782 Application Undermines The
                            Policy Goals Section 1782 Was Enacted To Promote. ............. 29

          III.     JUDGE ARPERT DID NOT ERR IN GRANTING
                   DEFENDANT’S MOTION TO STAY PENDING APPEAL............ 30

 CONCLUSION ........................................................................................................35




                                                            ii
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 4 of 41 PageID: 636



                                         TABLE OF AUTHORITIES

                                                                                                                     Page(s)

 Cases
 CBD & Sons, Ltd. v. Setteducati,
   No. CV 18-4276 (BRM), 2019 WL 8268543 (D.N.J. Aug. 6, 2019)................. 33
 Doe v. Hartford Life and Accident Ins. Co.,
   237 F.R.D. 545 (D.N.J. 2006)............................................................................... 7
 In re Application for Discovery for Use in Foreign Proceeding
     Pursuant to 28 U.S.C. § 1782, No. 17-4269-KM-JBC, 2019 WL
     168828 (D.N.J. Jan. 10, 2019) ......................................................6, 21, 23, 24, 25

 In re Application for Order Permitting Metallgesellschaft, AG to Take
     Discovery,
     1212 F.3d 77 (2d Cir. 1997) ............................................................................... 24
 In re Application of Gilead Pharmasset LLC,
     No. 14-mc-243 (GMS), 2015 WL 1903957 (D. Del. Apr. 14, 2015) ................ 23

 In re Application Pursuant to 28 U.S.C. §1782 of Michael Page do
     Brasil Ltda., No. CV 17-4269 (KM), 2018 WL 7018716 (D.N.J.
     Jan. 19, 2018) ..........................................................................................19, 24, 27
 In re EWE Gasspeicher GmbH,
     No. CV 19-MC-109-RGA, 2020 WL 1272612 (D. Del. Mar. 17,
     2020) ................................................................................................................... 26

 In re Joint Stock Co. Raiffeinsenbank, No. 16-mc-80203, 2016 WL
     6474224 (N.D. Cal. Nov. 2, 2016) ..................................................................... 24

 Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241 (2004) .................passim

 In Re Microsoft Corp.,
    428 F. Supp. 2d 188 (S.D.N.Y. 2006) ................................................................ 24

 In re Novo Nordisk Sec. Litig.,
     No. 17-cv-0209 (D.N.J.) ...............................................................................14, 15



                                                               iii
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 5 of 41 PageID: 637



 In re Revel AC, Inc.,
     802 F.3d 558 (3d Cir. 2015) .............................................................30, 31, 32, 34

 In re Target Indus., Inc.,
     328 B.R. 99 (D.N.J. 2005) .................................................................................. 15

 Kulzer v. Esschem, Inc.,
   390 F. App’x 88 (3d Cir. 2010) .......................................................................... 23

 Oneida Motor Freight, Inc. v. United Jersey Bank,
   848 F.2d 414 (3d Cir. 1988) ............................................................................... 12

 Pharm. Sales & Consulting Corp. v. J.W.S. Delavau Co.,
   Inc., 106 F. Supp. 2d 761 (D.N.J. 2000) ............................................................... 7

 Statutes
 28 U.S.C. § 1782 ...............................................................................................passim

 28 U.S.C. § 1782(a) ................................................................................................. 23
 PSLRA .....................................................................................................2, 10, 14, 16

 Rules
 L. Civ. R. 72.1(c)(1)(A) ........................................................................................... 31
 Fed. R. Civ. P. 45(d)(3)............................................................................................ 35

 Treatises
 12 Wright Miller, Federal Practice and Procedure § 3068.2 (3d ed.
    2014) ..................................................................................................................... 6




                                                               iv
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 6 of 41 PageID: 638



                           PRELIMINARY STATEMENT1
        CalSTRS’s Section 1782 Application impermissibly seeks discovery

 disallowed in Denmark and the United States and should have been rejected under

 any reasonable evaluation of the Intel factors. Unable to meet NNI’s showings on

 these points, CalSTRS can only respond to them by mischaracterizing or ignoring

 NNI’s arguments or distorting or simply omitting relevant facts.

        For example, when CalSTRS filed its Writ in Denmark, it freely admitted that

 it did so to toll the running of the statute of limitations, stating “[t]he facts of the case

 will be detailed in a future pleading.” It then sought to stay the Danish Proceeding,

 so it could at some later date, prepare “an amended statement of claim.” Now that

 NNI has made clear that the threadbare nature of that temporary Writ weighs against

 CalSTRS’s Section 1782 Application, CalSTRS seeks to describe the Writ as an

 actual, well developed pleading—a contention that cannot withstand even a

 modicum of scrutiny. The same is true of CalSTRS’s newly advanced assertion that

 the Danish Proceeding has been progressing. In reality, although pending for


 1
   On July 8, 2020, NNI filed a Motion to Strike CalSTRS’s Opposition to NNI’s
 Appeal and Cross-Appeal or, in the Alternative, for an Extension of Time to File
 Reply/Opposition Brief (“Motion to Strike”), which is currently pending before this
 Court. See ECF No. 30. Because the Motion to Strike has not yet been decided, the
 instant brief is being filed as a precaution. It is not intended to moot the pending
 Motion to Strike. NNI reserves the right to refile a revised Reply Brief in Further
 Support of Appeal and in Opposition to CalSTRS’s Cross-Appeal in the event that
 an extension of time is granted.

                                              1
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 7 of 41 PageID: 639



 11 months, the proceeding has been at a near standstill and CalSTRS has actively

 sought to keep it that way.

       In another misleading effort to pass off its Writ as an actual pleading,

 CalSTRS argues that NNAS never attacked its sufficiency in Denmark. But,

 incredibly, CalSTRS omits any discussion of the “Statement of Defence” NNAS

 filed in Denmark, which does precisely that.

       CalSTRS simply does not address NNI’s argument that Judge Arpert should

 have considered the bounds of Danish discovery law, including because both parties

 agree on it. This is a fact that distinguishes this case from all of the cases on which

 Judge Arpert relied. Nor can CalSTRS refute that the PSLRA would foreclose

 discovery on CalSTRS’s Writ were it filed in the United States. CalSTRS’s attempt

 to compare its Writ to a 295-paragraph U.S. securities class action complaint,

 amended without the benefit of discovery and challenged on a motion to dismiss,

 lacks even superficial credibility. The pleadings are not comparable and the matters,

 venued in different countries, involve different parties, claims, and laws.

       CalSTRS’s argument that the PSLRA does not apply to Section 1782

 applications misses the point entirely, which is that it would be anomalous and

 illogical to allow a foreign litigant to secure via Section 1782 that which it manifestly

 could not obtain either after initiating the action in its home forum or in the United

 States. And, contrary to CalSTRS’s assertion, this argument does not relate to only


                                            2
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 8 of 41 PageID: 640



 a single statutory requisite of Section 1782 or a single Intel factor. Rather, it

 implicates the core purpose of Section 1782 and the propriety as a general matter of

 any application advanced pursuant to it.

       CalSTRS has also failed to meaningfully counter NNI’s showing that the first

 Intel factor, which focuses on whether the discovery sought is within the foreign

 tribunal’s jurisdictional reach, should have weighed against CalSTRS’s Application.

 CalSTRS glosses over the unequivocal wording of its subpoena, each request of

 which seeks communications between NNI and NNAS, a Danish company, that is

 clearly within the Danish court’s jurisdictional reach. CalSTRS likewise ignores its

 counsel’s own prior sworn statement describing the subpoena in precisely that

 fashion, without mention of any discovery solely internal to NNI. CalSTRS’s

 argument that it has not yet attempted to seek discovery from NNAS in Denmark for

 lack of opportunity is particularly disingenuous, insofar as CalSTRS has filed a

 motion to stay the Danish Proceeding, a motion that remains pending. CalSTRS’s

 argument that it was not required to exhaust discovery mechanisms in Denmark

 before resorting to Section 1782 is based on yet another mischaracterization of

 NNI’s position. NNI does not argue that exhaustion is necessary, only that, at a

 minimum, some attempt should be made, a proposition that finds ample support in

 prevailing law. Judge Arpert should have considered CalSTRS’s failure to make




                                            3
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 9 of 41 PageID: 641



 such an attempt not only in weighing the first Intel factor, but the third and fourth

 factors as well, a proposition CalSTRS does not dispute.

       CalSTRS has also failed to meaningfully counter NNI’s showing that Judge

 Arpert improperly interpreted and applied the third Intel factor—focusing on

 whether the applicant seeks to evade foreign restrictions on discovery. CalSTRS

 and NNI agree that Denmark does not allow discovery of the breadth sought in

 CalSTRS’s subpoena. CalSTRS filed a temporary Writ, sought to stay the Danish

 Proceeding, and filed a Section 1782 application seeking discovery from NNI that

 should be within NNAS’s possession and within Denmark’s jurisdictional reach.

 The conclusion that CalSTRS took these steps in an effort to bypass the restrictions

 of Danish law is inexorable.

       CalSTRS also cannot refute NNI’s showing that Judge Arpert erred in finding

 that the fourth Intel factor weighs in favor of CalSTRS’s Application, and in his

 refusing to quash CalSTRS’s Subpoena. The notion that the Writ is sufficiently

 detailed to support CalSTRS’s subpoena is disproven by the Writ itself and the

 admissions of CalSTRS’s counsel.        No judge can properly evaluate whether

 CalSTRS’s subpoena is proportionate to CalSTRS’s needs, given that the opening

 pleading is itself a temporary placeholder. Unable to meet NNI’s arguments,

 CalSTRS overstates Judge Arpert’s actual ruling and, without any basis, contends




                                          4
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 10 of 41 PageID: 642



 that NNI has never challenged the breadth of the subpoena, an assertion disproven,

 of course, by NNI’s motion to quash.

       Ignored almost completely by CalSTRS is NNI’s showing that CalSTRS’s

 Application threatens to turn this District into a clearinghouse for broad discovery

 requests from foreign litigants, impose the United States’ broad brand of discovery

 on foreign countries, and threaten the very comity and cooperation with such

 countries that Section 1782 was meant to encourage. CalSTRS would have this

 Court disregard Section 1782’s architect’s own statements as to why the statute was

 drafted.

       CalSTRS’s Cross-Appeal of Judge Arpert’s Order staying discovery pending

 appeal must be rejected. Judge Arpert correctly concluded that there is more than a

 negligible chance that this Court will determine that he erred in granting CalSTRS’s

 Application, that NNI would suffer irreparable harm absent a stay (because any

 production would essentially moot a meaningful appeal), and that CalSTRS has

 admitted that it will suffer no appreciable harm as a result of the stay because it

 previously sought identical relief in Denmark. Moreover, CalSTRS has not even

 contested Judge Arpert’s findings that public policy and judicial economy weigh in

 favor of the stay.




                                          5
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 11 of 41 PageID: 643



       Accordingly, this Court should reverse Judge Arpert’s Orders granting

 CalSTRS’s Section 1782 Application and denying NNI’s Motion to Quash and

 affirm Judge Arpert’s Order granting the stay pending appeal.

                                    ARGUMENT

 I.    JUDGE   ARPERT’S  ORDERS    REGARDING                            THE      1782
       APPLICATION SHOULD BE REVIEWED DE NOVO.
       As explained in NNI’s opening papers, this Court should review Judge

 Arpert’s orders de novo. ECF No. 27-1 at 9-11. CalSTRS is forced to concede (see

 ECF No. 29-1 at 11 n.4) that even though judges in this District have applied the

 clear error standard in the past, in the most recent decision from this District to

 address the issue, Judge McNulty applied the de novo standard of review. See In re

 Application for Discovery for Use in Foreign Proceeding Pursuant to 28 U.S.C.

 § 1782, No. 17-4269-KM-JBC, 2019 WL 168828, at *4 (D.N.J. Jan. 10, 2019)

 (noting that the issue was unsettled, but applying de novo standard to Magistrate

 Judge’s ruling on section 1782 application). That pronouncement is not only the

 most recent, but also the most sound. As Judge McNulty explained, adjudications

 of section 1782 applications should be reviewed de novo because they are, in

 essence, dispositive determinations.     Id. (“[T]he sole relief sought . . . is the

 obtaining of discovery, so in that sense, a Magistrate Judge’s ruling either way would

 dispose of the entire case.” (citation omitted)); accord 12 Wright Miller, Federal

 Practice and Procedure § 3068.2 (3d ed. 2014) (“The sole purpose of the [section

                                           6
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 12 of 41 PageID: 644



 1782] proceeding is to obtain discovery, and accordingly, a motion to compel such

 discovery is a final, dispositive matter.”). As this District has now recognized, the

 practical effect of the disposition of a Section 1782 application—that is, a ruling to

 grant or deny the application—is, by its very nature, dispositive of the entire

 proceeding.    Accordingly, the proper standard of review of a section 1782

 application is de novo.

       Moreover, even if this Court were to determine that an order resolving a

 Section 1782 application is non-dispositive, it is well established that legal

 determinations, even on non-dispositive motions, are reviewed de novo. Doe v.

 Hartford Life and Accident Ins. Co., 237 F.R.D. 545, 548 (D.N.J. 2006); see

 Pharm. Sales & Consulting Corp. v. J.W.S. Delavau Co., Inc., 106 F. Supp. 2d 761,

 764 (D.N.J. 2000) (A Magistrate Judge’s legal conclusions on a non-dispositive

 motion are reviewed de novo and the decision will be overturned if “the magistrate

 judge has misinterpreted or misapplied the applicable law”). This appeal implicates

 not only Judge Arpert’s application of Section 1782 and the Intel factors, but also

 his interpretation of them, which undoubtedly are legal questions for which de novo

 review is appropriate.

       Regardless, Judge Arpert’s Orders warrant reversal even under a clear error

 standard. As NNI has discussed, CalSTRS’s attempt to keep the Danish Proceeding

 at a standstill during the pendency of this matter and its failure to even attempt to


                                           7
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 13 of 41 PageID: 645



 seek discovery from NNAS in Denmark before resorting to Section 1782 are facts

 that Judge Arpert either did not address or did not properly address in his analysis.

 And, NNI has identified certain principles of law that Judge Arpert overlooked

 including: (i) the propriety of considering the bounds of foreign discovery laws when

 the parties agree on those bounds; (ii) authority making clear that the discovery

 CalSTRS seeks via Section 1782 is impermissible in the U.S.; (iii) authority making

 clear that filing a temporary pleading and then immediately seeking a stay of the

 foreign proceeding and filing a 1782 application to seek discovery that is within the

 jurisdiction of the foreign tribunal demonstrates a misuse of Section 1782; and (iv)

 a temporary, threadbare Writ cannot support a subpoena because there is no way to

 determine whether the discovery sought is proportionate to the applicant’s needs.

 As a result, Judge Arpert’s Orders warrant reversal even under a clear error standard

 of review.

 II.   JUDGE ARPERT ERRED IN GRANTING CALSTRS’S SECTION
       1782 APPLICATION.
       A.     Judge Arpert Erred in Granting CalSTRS’s Section 1782
              Application Because It Authorizes a Fishing Expedition for Claims
              for Which Discovery Is Unavailable Under Either Foreign or U.S.
              Law
       As explained in NNI’s moving brief, CalSTRS’s Section 1782 Application is

 improper and should have been rejected because it seeks discovery unavailable in

 either Denmark or the United States for the purpose of articulating claims—


                                          8
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 14 of 41 PageID: 646



 essentially a claims-fishing expedition. ECF No. 27-1 at 11-20. Each of CalSTRS’s

 arguments to the contrary are unavailing.

              1.     Danish Law Prohibits the Discovery Sought by CalSTRS.
       CalSTRS does not meaningfully address NNI’s argument that Judge Arpert

 should have considered the bounds of Danish law including because here, those

 limitations are not in dispute. ECF No. 27-1 at 12-15. Indeed, the parties’ respective

 interpretations of Danish discovery law are nearly identical. Id. at 12-13. All of the

 cases cited by Judge Arpert and CalSTRS for the proposition that the bounds of

 foreign law need not be considered are distinguishable on this basis; in each case,

 the contours of the foreign law at issue was in dispute. See ECF No. 27-1 at 13-14.

 Accordingly, under these unique circumstances, Judge Arpert’s failure to consider

 the bounds of Danish law—which CalSTRS and NNI agree would not permit

 discovery of the breadth sought in CalSTRS’s subpoena—was error.

              2.     CalSTRS Would Not Be Entitled to Discovery On Its
                     Temporary Writ Under U.S. Law.
       CalSTRS has already admitted—in the Writ itself and prior declarations of

 counsel—that the Writ is a temporary placeholder filed for the purpose of meeting a

 limitations period deadline. For this reason, CalSTRS’s attempt to now paint the

 Writ as its operative pleading, largely through assertions introduced for the first time

 in opposition to NNI’s appeal, should not be credited; it is undermined by the Writ

 itself, CalSTRS’s prior sworn statements, and even other portions of CalSTRS’s

                                             9
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 15 of 41 PageID: 647



 opposition. CalSTRS’s argument that NNAS has not contested the validity of the

 Writ in Denmark is simply wrong. CalSTRS has conveniently omitted from its

 discussion NNAS’s Statement of Defence which attacks the Writ on precisely that

 ground. CalSTRS’s repeated and desperate attempts to draw comparisons between

 the Writ and the amended complaint in the securities class action against NNAS

 pending in this District must also be rejected. The documents and proceedings are

 simply not comparable. In sum, CalSTRS cannot escape the fact that it would not

 be entitled to discovery if it filed its temporary, threadbare Writ in the United States.

 The PSLRA would bar it automatically and the Writ stands no chance of surviving

 a motion to dismiss, points CalSTRS does not dispute. CalSTRS’s argument that

 the PSLRA does not apply to Section 1782 Applications misses the critical point,

 which is that allowing CalSTRS to use Section 1782 to gain discovery that would be

 unavailable under Danish or U.S. law is anomalous, illogical, and at odds with the

 goals for which the statute was created.

                     a.     CalSTRS’s Writ Is a Threadbare, Temporary
                            Placeholder.
       CalSTRS asserts, with the support of statements introduced for the first time

 in opposition to NNI’s appeal, that the Writ is an operative pleading sufficiently

 detailed to support discovery. Specifically, CalSTRS asserts that the Writ is not

 temporary and that the term “provisional” means only that its facts or damages

 methodology may be amended. See ECF No. 29-1 at 27 (citing ECF No. 29-2 at

                                            10
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 16 of 41 PageID: 648



 ¶ 4). But, CalSTRS’s new position is not reconcilable with the Writ itself or

 CalSTRS’s prior sworn statements, which make clear that CalSTRS has always

 considered the Writ a temporary placeholder.

        According to the Writ itself “[t]he facts of the case will be detailed in a future

 pleading, noting that the present writ was submitted to interrupt the limitations

 period.” ECF No. 1-10 at 2. In its stay application filed in Denmark, CalSTRS

 explained that a purpose of its Section 1782 Application was to obtain “more details”

 for its “statement of claim.” ECF No. 18-8, Ex. A. In a declaration filed in this

 District in further support of its Application, CalSTRS’s counsel admitted that it

 seeks the discovery at issue “to amend [the Writ] to include more specific factual

 allegations.” ECF No. 8-1 ¶ 5. In fact, even in its opposition brief CalSTRS admits

 that the Writ was temporary and filed to avoid a limitations period defense. ECF

 No. 29-1 at 6 (“The Danish Statement of Claim also disclosed it was being filed to

 toll the statute of limitations and an amended statement of claim should be

 expected . . . .”).

        Of course, CalSTRS’s prior descriptions of the Writ as temporary and in need

 of amendment make perfect sense in the context in which they were issued—an

 attempt to secure a stay that would keep the Danish Proceeding at a standstill. Now

 that its prior characterizations of the Writ undermine its Section 1782 Application,

 CalSTRS is attempting to recast the Writ as operative and more substantial.


                                            11
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 17 of 41 PageID: 649



 CalSTRS, however, is estopped from reversing course on previous positions taken

 in this very litigation simply because its needs have changed. See Oneida Motor

 Freight, Inc. v. United Jersey Bank, 848 F.2d 414, 419 (3d Cir. 1988) (The doctrine

 of judicial estoppel “applies to preclude a party from assuming a position in a legal

 proceeding inconsistent with one previously asserted”).

       In a further effort to recast its Writ as an operative pleading, CalSTRS argues

 that NNAS did not challenge the Writ in Denmark on vagueness grounds. The

 argument is wrong. CalSTRS failed to note that NNAS filed a Statement of Defence

 in Denmark which thoroughly attacks the Writ on those precise grounds.

 Supplemental Declaration of Henriette Gernaa (“Supp. Gernaa Decl.”) ¶ 5. Relevant

 assertions made in that Statement of Defence include:

            The Writ, which is only “four pages” does not “even state one or more
             specific facts in support of Novo Nordisk having a basis of liability;”

            It is “very unclear which facts the plaintiffs rely on and under which
             legal basis;”

            “The Plaintiffs’ statement of claim is insufficient and consists of
             undocumented assumptions and information, which cannot be taken
             into account. Novo Nordisk contests the Plaintiffs’ statement of claim
             in its entirety.”

            CalSTRS’s “approach is fundamentally incompatible with the
             requirements for a writ of summons under the Danish Administration
             of Justice Act;”

            “In other words, the writ of summons is highly inadequate.”



                                          12
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 18 of 41 PageID: 650



 Id. CalSTRS’s decision to assert that NNAS has not challenged the sufficiency of

 the Writ in Denmark, but to omit any discussion of NNAS’s Statement of Defence,

 is a startling example of CalSTRS’s efforts to avoid addressing facts that undermine

 its position.

        CalSTRS’s attempt to suggest that the Writ is an actual pleading because the

 Danish Proceeding supposedly is an “active and progressing proceeding” that has

 “progressed” for 11 months fares no better. In reality, other than the filing of the

 Writ, CalSTRS’s motion to stay, NNAS’s Statement of Defence, and the transfer of

 the matter to the Danish High Court, the matter has essentially been at a standstill

 since it was commenced. Supp. Gernaa Decl. ¶ 6. And, CalSTRS filed a stay

 motion, which has not yet been decided, id., in an effort to keep it that way. In fact,

 the conference CalSTRS referenced that is schedule for August is to discuss

 procedures for beginning to move the case forward. Id. ¶ 7. In sum, the Danish

 Proceeding has not progressed in any way sufficient to support the notion that the

 Writ is anything other than the temporary placeholder CalSTRS has always

 considered it.

                     b.    The Securities Class Action Against NNAS Pending in
                           this District Has No Bearing on the Sufficiency of
                           CalSTRS’s Writ.
        Throughout the pendency of CalSTRS’s Section 1782 Application, CalSTRS

 has attempted to draw comparisons between its “claims” under Danish law in the


                                           13
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 19 of 41 PageID: 651



 Danish Proceeding and those advanced by other entities under U.S. law in the

 securities class action pending in this District captioned In re Novo Nordisk

 Securities Litigation, No. 17-cv-0209 (D.N.J.). In essence, the argument is that

 CalSTRS should be able to take discovery on its Writ in the United States because

 other plaintiffs in a U.S. securities case were entitled to take discovery on their

 complaint. The effort, which continues even now, see ECF No. 29-1 at 6 n.3, must

 be rejected. As NNI has previously articulated, see ECF No. 18 at 23; ECF No. 26

 at 13-15, the two proceedings, and the claims advanced in them, are not comparable.2

       Unlike the complaint in the U.S. securities case, the Writ in the Danish

 Proceeding is admittedly temporary and has not withstood any challenge, let alone

 survived the equivalent of a motion to dismiss. As a result, the PSLRA would

 prevent any discovery were the action filed here. ECF No. 27-1 at 15-17. CalSTRS

 side-steps this point in its opposition because it cannot be refuted.

       To the extent CalSTRS is predicting that its Writ would survive a motion to

 dismiss in the United States or Denmark, the position is untenable. As discussed,

 CalSTRS filed its Writ only to avoid a claims limitation period defense and made

 clear—repeatedly—that it intends to amend it. Of course, this description fits the

 Writ perfectly, which spans only a handful of pages and, as NNAS articulated in its


 2
   If they were comparable, one wonders why plaintiffs in Denmark did not file suit
 in 2017 or 2018.

                                           14
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 20 of 41 PageID: 652



 Statement of Defence, describes claims in preliminary and exceedingly general

 terms. ECF No. 1-10 at 2-5. Even CalSTRS’s generous characterization of the

 Writ’s allegations (see ECF No. 29-1 at 5-6) cannot help but betray its threadbare

 nature.

       The complaint in the U.S. securities case, in contrast, was amended without

 discovery before being tested on a motion to dismiss. In re Novo Nordisk Sec. Litig.,

 No. 17-cv-0209 (D.N.J.) at ECF No. 71. Although NNAS continues to maintain that

 even that amended complaint should have been dismissed under U.S. pleading

 standards, the pleading spans 159 pages and 295 numbered paragraphs, and the

 plaintiffs at least purported to identify the specific misstatements and omissions on

 which the complaint’s U.S. law claims were based. Id. It cannot be compared to the

 Writ. No one can seriously maintain that a ruling on the legal sufficiency of the U.S.

 securities amended complaint indicates the legal sufficiency of the Writ’s Danish

 law claims.

       And, even if some meaningful comparison could be drawn between the two

 pleading documents, the U.S. securities class action and the Danish Proceeding

 involve different parties, different claims and different laws, meaning that principles

 of res judicata also cannot apply to validate the Writ. See In re Target Indus., Inc.,

 328 B.R. 99, 115, 119 (D.N.J. 2005). As a result, this District’s treatment of the

 securities class action complaint (after it was amended without discovery) in a


                                           15
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 21 of 41 PageID: 653



 completely separate matter has no bearing on whether CalSTRS’s Writ could entitle

 it to discovery in the United States. It cannot. As NNI has repeatedly argued, in

 light of the threadbare, temporary nature of the Writ, it is impossible to determine

 whether CalSTRS’s discovery requests are proportionate to its needs. CalSTRS’s

 attempt to conflate the U.S. Securities class action and the Danish Proceeding must

 be disregarded as yet another ploy to pass off the Writ as a substantive pleading.3

       Finally, CalSTRS attempts to counter NNI’s PSLRA argument by asserting,

 in essence, that the PSLRA does not apply to Section 1782 applications. See ECF

 No. 29-1 at 16 (Judge Arpert was not required to impose a “PSLRA class action stay

 of discovery”). This argument is a straw man. NNI does not contend that the

 PSLRA applies to a Section 1782 application. But CalSTRS has no explanation for

 how it comports with either law or logic for it to obtain via Section 1782 that which

 is otherwise unavailable in both its home forum and in this one. CalSTRS has never

 been able to counter this basic proposition, and it is fatal to CalSTRS’s position.




 3
   CalSTRS’s factual assertions regarding its status as a class member and the amount
 of damages it might pursue in the United States, see ECF No. 29-1 at 3-4, have no
 bearing whatsoever on whether CalSTRS would be entitled to discovery on its
 temporary threadbare Writ were it filed in the United States. In any event, these
 factual assertions should be disregarded not only because they are raised for the first
 time in opposition to NNI’s appeal, but also because they are asserted in a brief
 without any supporting factual affidavit or declaration.

                                           16
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 22 of 41 PageID: 654



              3.     CalSTRS’s Section 1782 Application Is An Impermissible
                     Fishing Expedition.
       As NNI explained in its moving brief, the prevailing facts allow for no

 conclusion but that CalSTRS has filed its Section 1782 Application as part of a

 fishing expedition to articulate claims. ECF No. 27-1 at 17-20. As discussed,

 CalSTRS has admitted the complaint was filed to stop a limitations period and is

 only temporary. And, although its subpoena seeks communication with NNAS—

 documents within Denmark’s jurisdictional reach—CalSTRS has not even

 attempted to seek them in Denmark. Instead, it filed its Section 1782 application

 immediately after filing its Writ and then sought to keep the Danish Proceeding at a

 standstill. As NNI has already explained, Judge Arpert acknowledged, and the

 drafters of the statute made clear, such fishing for claims discovery is an

 impermissible use of Section 1782. See id. at 19-20. CalSTRS’s arguments to the

 contrary are meritless.

       First, CalSTRS argues that the purpose of the discovery it seeks is to narrow

 the Writ and streamline the proceedings in Denmark. Again, as discussed supra

 II.A.2.a, the statement is at irreconcilable odds with the Writ itself, prior declarations

 of counsel, and even CalSTRS’s opposition brief and so, cannot be credited.

       Second, CalSTRS attempts to argue that its Writ is sufficiently detailed and

 permanent to support the requests in its subpoena by attempting to tie those requests

 to portions of the Writ. The chart CalSTRS has supplied for this purpose only

                                            17
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 23 of 41 PageID: 655



 highlights the disparity between these two documents and the insufficiency of the

 Writ to support the discovery CalSTRS seeks. See ECF No. 29-1 at 17.

       For Request No. 1, the Writ’s vague allegation of a “scheme where Novo

 increasing paid higher rebates” to pharmacy benefit managers cannot possibly justify

 a document request for all communications concerning sales and revenue targets for

 three different insulin products in the United States. For Request No. 2, the Writ’s

 vague allegation that NNAS represented that “innovation and product-specific

 qualities guaranteed preferential prices even in the challenged market” cannot

 possibly justify a document request for all communications between NNI and NNAS

 concerning prices and/or pricing for three different insulin products. Nor can that

 single nebulous allegation justify Request No. 3, which seeks communications

 concerning actual sales of three different insulin products, or Request No. 5, which

 seeks communications concerning the efficacy, safety, and/or quality of three

 different insulin products. Similarly, for Request No. 4, the Writ’s vague allegation

 concerning a “scheme” to pay “higher rebates to PBMs to gain access to their

 formulary” cannot justify the exceedingly broad and amorphous request for all

 communications concerning the “impact of payments to pharmacy benefits

 managers on the prices” of three insulin products. Finally, for Request No. 6, the

 Writ’s hopelessly vague allegation that NNAS intentionally misled investors

 regarding economic growth cannot possibly justify a document request for all


                                          18
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 24 of 41 PageID: 656



 communications concerning financial analyses or projections for any public

 statements made by NNAS, including annual reports, quarterly earnings reports,

 earnings calls, analyst calls, special calls, shareholder calls and analyst/investor

 days.

         In sum, CalSTRS’s comparison only reinforces NNI’s position that the

 Subpoena amounts to an improper fishing expedition, which is undoubtedly relevant

 if not determinative of the Court’s adjudication of the propriety of CalSTRS’s

 Application. See In re Application Pursuant to 28 U.S.C. § 1782 of Michael Page

 do Brasil Ltda., No. CV 17-4269 (KM), 2018 WL 7018716, at *8 (D.N.J. Jan. 19,

 2018) (a district court may consider whether a section 1782 application “is part of a

 ‘fishing expedition’”).

         Third, unable to counter in any meaningful way NNI’s argument that

 CalSTRS cannot be permitted to use Section 1782 to fish for claims discovery

 unavailable in Denmark or the United States, CalSTRS tries to sidestep it by

 mischaracterizing it as having relevance only to the second Section 1782 statutory

 prerequisite—that the discovery sought be “for use” in a foreign proceeding.

 CalSTRS then cites law for the proposition that the “for use” requisite may be

 satisfied even where a proceeding has not yet been filed. See ECF No. 29-1 at 14-

 15.     But, NNI has not directed this critically important argument only at

 Section 1782’s second statutory requisite. Rather, it is offered as a fundamental


                                          19
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 25 of 41 PageID: 657



 proposition striking at the very heart and integrity of CalSTRS’s Application. To

 allow an applicant to use Section 1782 to fish for claims discovery that would not

 be allowed in its home forum or in the United States does not offend only one

 statutory requisite or only one Intel factor, it offends the entire purpose for which

 Section 1782 was enacted and the canon that statutory interpretation that would give

 rise to anomalous or illogical results must be avoided. Thus, even if CalSTRS’s

 Writ can satisfy Section 1782’s “for use” statutory requisite, the Application remains

 an impermissible fishing expedition for unavailable discovery that should have been

 rejected.

       B.     Judge Arpert Erred in Finding that the First Intel Factor Weighs
              in Favor of CalSTRS’s Application, Since the Requested Discovery
              Was Available in Denmark.
       CalSTRS has not demonstrated that the first Intel factor, which focuses on

 whether the discovery sought is within the foreign tribunal’s “jurisdictional reach,”

 Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 247 (2004), weighs in

 favor of granting the 1782 Application. Once again, CalSTRS can only meet NNI’s

 position on this point by mischaracterizing it.

       First, CalSTRS unsuccessfully attempts to argue that whether its requests

 target documents in NNAS’s possession is irrelevant because a party need not

 exhaust avenues of discovery available in its home forum before resorting to

 Section 1782. But, NNI has never argued that exhaustion is a prerequisite to filing


                                          20
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 26 of 41 PageID: 658



 a Section 1782 Application. See ECF No. 29 at 20. Rather, NNI’s position is that

 CalSTRS’s failure to even attempt such discovery from NNAS in the first instance

 should cause the first Intel factor (and the third and fourth) to weigh against

 CalSTRS’s Application. See ECF No. 27-1 at 23-26, 30.

       The first Intel factor “focuses on whether the person from whom discovery is

 sought is a participant in the foreign proceeding” because, if it is, the necessity of

 the Section 1782 application is undermined. See In re Application for Discovery,

 2019 WL 168828, at *6. Each request in the Subpoena seeks “[a]ll Documents

 concerning or reflecting all communications between” NNI and NNAS. ECF No. 1-

 1 (emphasis added). Judge Arpert inappropriately looked past not only the plain

 terms of each request, but CalSTRS’s own previous admission that the subpoena

 seeks only communications between the two entities. In its application to stay the

 Danish Proceeding pending resolution of its 1782 Application, CalSTRS described

 its Subpoena as seeking “discovery of all communication between [NNI] and

 [NNAS]” and made no mention of any internal NNI documents. See ECF No. 27-1

 at 23 (citing ECF No. 18-8, Ex. A (emphasis added)). Even if CalSTRS’s post-hoc

 interpretation of the subpoena was properly accepted, the vast majority of the

 documents it seeks—communications with NNAS—should be within NNAS’s

 possession. Judge Arpert’s analysis of the first Intel factor does not appropriately

 account for this.


                                          21
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 27 of 41 PageID: 659



       CalSTRS also asserts that it cannot be faulted for not attempting to secure

 discovery from NNAS in Denmark because the Danish Proceeding has not yet

 proceeded to the point where such a request could be made. See ECF No. 29-1 at

 21. The argument is disingenuous. The Danish Proceeding has not progressed to

 the point where such discovery might be attempted largely because of CalSTRS’s

 efforts. It filed a motion to stay the Danish Proceeding almost immediately after

 filing its Writ. This argument is also irreconcilable with statements in the newly

 introduced declaration of Thomas Ryhl, which goes to great lengths to suggest that

 the Danish Proceeding has progressed and developed substantially over the past

 11 months. See ECF No. 29-2 ¶¶ 7, 8. CalSTRS cannot have it both ways.

       In sum, Judge Arpert should have considered the potential availability from

 NNAS in Denmark of discovery CalSTRS seeks and CalSTRS’s refusal to even

 attempt to obtain that discovery in Denmark before seeking it from non-party NNI

 as a factor of critical importance not only to the first Intel factor, but the third and

 fourth factors as well. Exhaustion is not the issue. The issue is whether CalSTRS

 should at least make an attempt to get appropriate discovery its home forum before

 burdening a non-party in another country and what CalSTRS’s refusal to do so

 suggests in terms of CalSTRS’s motives generally. See In re Application for

 Discovery, 2019 WL 168828, at *11 (it is within a court’s discretion to “consider a

 party’s failure first to attempt discovery measures in the foreign jurisdiction”


                                           22
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 28 of 41 PageID: 660



 (citation omitted)). CalSTRS’s conduct in this regard calls into question whether its

 Section 1782 Application is even necessary, a factor Judge Arpert did not

 meaningfully consider in his analysis.

       C.     Judge Arpert Erred in Finding that the Third Intel Factor Weighs
              in Favor of CalSTRS’s Application, as CalSTRS Clearly Sought to
              Circumvent Danish Discovery Limitations.
       CalSTRS has not demonstrated that the third Intel factor, which analyzes

 “whether the § 1782(a) request conceals an attempt to circumvent foreign proof-

 gathering restrictions or other policies of a foreign country of the United States,”

 weighs in favor of granting the Section 1782 Application. In re Application of

 Gilead Pharmasset LLC, No. 14-mc-243 (GMS), 2015 WL 1903957, at *4 (D. Del.

 Apr. 14, 2015) (quoting Intel, 542 U.S. at 264-65). Judge Arpert ruled that Danish

 discovery limitations were not a bar to CalSTRS’s 1782 Application because “the

 Supreme Court in Intel specifically rejected a foreign discoverability rule that would

 categorically bar the production of materials unobtainable in the foreign tribunal.”

 See ECF No. 20 at 19. But, Judge Arpert failed to recognize a crucial part of the

 analysis, mandating that the Court “consider whether the litigant’s motives are

 tainted by a surreptitious effort to bypass foreign discovery rules[.]” Kulzer v.

 Esschem, Inc., 390 F. App’x 88, 92 (3d Cir. 2010) (citing In re Application for Order

 Permitting Metallgesellschaft, AG to Take Discovery, 1212 F.3d 77 (2d Cir. 1997)).

 That is, as with the first Intel factor, in evaluating the third Intel factor courts should


                                             23
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 29 of 41 PageID: 661



 consider whether the applicant attempted to obtain the requested discovery in the

 foreign jurisdiction (or, as here, took affirmative steps to avoid doing so) before

 resorting to Section 1782, along with any other facts suggestive of an attempt to

 bypass foreign law. See In re Application for Discovery, 2019 WL 168828, at *11

 (with respect to the third Intel factor, “proof of skullduggery” is not required, but “a

 party’s failure to invoke local discovery procedures remains significant” and may

 “aid, ‘a perception that an applicant has side-stepped’ less-than-favorable discovery

 rules” (quoting In re Joint Stock Co. Raiffeinsenbank, No. 16-mc-80203, 2016 WL

 6474224, at *6 (N.D. Cal. Nov. 2, 2016))); In re Application Pursuant to 28 U.S.C.

 § 1782 of Michael Page do Brasil Ltda., 2018 WL 7018716, at *5 (courts may

 “properly consider a party’s failure first to attempt discovery measures in the foreign

 jurisdiction”); In Re Microsoft Corp., 428 F. Supp. 2d 188, 195 (S.D.N.Y. 2006)

 (“[T]he applicant’s conduct in the foreign forum is not irrelevant.”).

       A complete analysis shows that the third Intel factor weighs heavily against

 CalSTRS’s Application.       As already discussed—and, contrary to CalSTRS’s

 assertion—because the documents in question should be in NNAS’s possession,

 Judge Arpert incorrectly found that the discovery sought by CalSTRS is outside of

 Denmark’s jurisdictional reach. Add to that CalSTRS’s agreement with NNI that

 Denmark prohibits discovery of the breadth it seeks, its filing of the Section 1782

 Application immediately on the heels of its temporary Writ, and then its near


                                           24
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 30 of 41 PageID: 662



 immediate attempt to stay the Danish Proceeding. The conclusion that CalSTRS is

 attempting to evade Denmark’s limits on discovery in violation not only of the third

 Intel factor but the basic goals of comity and cooperation that Section 1782 was

 created to advance is inexorable. See ECF No. 27-1 at 25-28, 32-34.

       Notably, CalSTRS fails to meaningfully address in its brief the portion of In

 re Application for Discovery, 2019 WL 168828, at *12 relevant to this analysis.

 There, the Court concluded that the third Intel factor weighed against granting

 petitioner’s section 1782 application where, as here, “before even serving the

 defendants or seeking discovery in [the foreign jurisdiction, the petitioner]

 immediately resorted to an expansive § 1782 application.” Id. Such conduct

 supports a finding of an impermissible attempt to evade foreign discovery

 restrictions “because rational actors do not needlessly increase their own litigation

 costs by pursuing discovery via a § 1782 application which is in the possession of a

 party to the foreign action and which has not been shown to be unobtainable by the

 foreign tribunal.” Id. (citations omitted). CalSTRS fails to offer any theory as to

 why the reasoning in In re Application for Discovery, 2019 WL 168828, at *12

 should not apply here with equal force.

       CalSTRS’s attempt to distinguish In re EWE Gasspeicher GmbH, No. CV 19-

 MC-109-RGA, 2020 WL 1272612, at *3 (D. Del. Mar. 17, 2020) is unpersuasive.

 NNI has never tried to hide the fact that the holding of that case was based on a


                                           25
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 31 of 41 PageID: 663



 finding that a private German arbitration did not constitute a “tribunal” for purposes

 of Section 1782. In fact, NNI brought that to the Court’s attention the first time it

 cited the case. See ECF No. 21-1 at 19; ECF No. 27-1 at 27-28 n.6. The portion of

 the decision concluding that the third Intel factor weighed against the Section 1782

 application is nonetheless instructive because of the case’s exceedingly analogous

 facts: specifically, both (i) a Section 1782 application submitted months before

 discovery of a party could even be attempted, and (ii) admittedly strict limits on the

 scope of discovery in the foreign proceeding. In re EWE Gasspeicher GmbH, 2020

 WL 1272612, at *3 (observing that the third Intel factor weighed against granting

 the application, as it would “aid an attempt to circumvent foreign proof-gathering

 restrictions or other policies”).

       In sum, Judge Arpert failed to properly interpret the third Intel factor in terms

 of what facts are properly considered in evaluating it, and then failed to properly

 evaluate the factor in light of those facts. This was reversible error. If the facts of

 this case do not indicate that CalSTRS is attempting to use Section 1782 to evade

 foreign discovery restrictions, it is difficult to conceive of facts that could. Judge

 Arpert should have weighed the critically important third Intel factor against

 CalSTRS’s Application.




                                           26
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 32 of 41 PageID: 664



       D.    Judge Arpert Erred in Finding that CalSTRS’s Subpoena Does Not
             Impose An Undue Burden on NNI and that the Fourth Intel Factor
             Did Not Weigh Against CalSTRS’s Application.
       NNI has also demonstrated that Judge Arpert erred in concluding that the

 fourth Intel factor—which assesses whether the Application is “unduly intrusive or

 burdensome,” “made in bad faith, for the purpose of harassment,” or otherwise a

 “fishing expedition,” In re Application Pursuant to 28 U.S.C. § 1782 of Michael

 Page do Brasil Ltda., 2018 WL 7018716, at *8 (citations omitted)—weighs in favor

 of the Section 1782 Application. For the same reasons, NNI has demonstrated that

 CalSTRS’s subpoena should have been quashed. CalSTRS has not meaningfully

 challenged those showings.

       As discussed at length above and in NNI’s moving brief, CalSTRS’s

 Application is undoubtedly a fishing expedition for claims discovery. See supra

 II.A.3; ECF No. 27-1 at 17-20. More importantly, the threadbare and temporary

 Writ should have made it impossible for Judge Arpert to determine whether

 CalSTRS’s subpoena requests are proportionate to CalSTRS’s needs. This renders

 irrelevant any putative lack of specifics regarding the burden NNI would face in

 producing the documents (the central basis for Judge Arpert’s conclusion with

 respect to the fourth Intel factor and NNI’s motion to quash). See ECF No. 13 at 10;

 ECF No. 20 at 19-20.




                                         27
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 33 of 41 PageID: 665



       In any event, Judge Arpert erred because the undue burden the subpoena poses

 for NNI is evident from the face of the subpoena’s exceedingly broad requests, and

 again, from CalSTRS’s failure to even attempt to secure the discovery from party

 NNAS before seeking it from non-party NNI, issues NNI has already briefed. See

 ECF No. 27-1 at 28-32.

       Finally, it must be noted that CalSTRS’s contention that NNI did not assert

 that CaSTRS’s Subpoena was unduly burdensome or otherwise seek to narrow it is

 incorrect.4 As CalSTRS well knows, NNI moved to quash the Subpoena and has

 repeatedly claimed that compliance would unduly burden NNI. See ECF No. 18-1.

 Moreover, CalSTRS mischaracterizes Judge Arpert’s legal conclusions—a tactic

 that pervades its opposition—incorrectly stating that “Magistrate Judge Arpert found

 that the requested discovery was proportionate to the needs of the Danish Group

 Action and not unduly burdensome, which is fully supported by the allegations in


 4
   CalSTRS improperly characterizes NNI’s August 21, 2019 letter to the Court, ECF
 No. 7, as a “Letter Brief” going to the merits of CalSTRS’s Section 1782
 Application. See ECF No. 29-1 at 26 n.7; id. at 27 n.8. It was not. Because
 CalSTRS’s ex parte Application could have been adjudicated at any time, NNI sent
 the letter only to make clear that the application was premature, to preview in
 summary fashion arguments that NNI would make against it, and to notify the Court
 that NNI was in the process of gathering the information needed to actually oppose
 the Application. See ECF No. 7 at 1 & n.1 (noting premature nature of Application,
 “expressly preserv[ing]” all rights and “substantive challenges” including “the right
 to challenge the Application on the merits” and under the Federal Rules); accord id.
 at n.1 (reserving the right to oppose the application “once sufficient information . . .
 is available”).

                                           28
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 34 of 41 PageID: 666



 the Danish Statement of Claim.” ECF No. 29-1 at 26. Judge Arpert held only that

 “the discovery sought is not unduly burdensome or overly intrusive.” ECF No. 20

 at 20. In any event, for the reasons discussed above and detailed at length in NNI’s

 Appeal Brief, that premature finding too is reversible error.

       E.     CalSTRS’s Section 1782 Application Undermines The Policy Goals
              Section 1782 Was Enacted To Promote.
       As discussed in NNI’s Appeal Brief, CalSTRS’s Section 1782 Application

 should be rejected because it threatens to turn this District into a clearinghouse for

 any manner of far-ranging discovery that would not be permitted in foreign fora.

 Imposing on other countries far broader discovery procedures—procedures that they

 disavow but which frequently apply in the United States—does not further the goal

 of Section 1782 to encourage assistance and cooperation. It seeks to supplant more

 limited discovery regimes with a more expansive one. See ECF No. 27-1 at 32-34.

       This proposition essentially goes unchallenged in CalSTRS’s opposition. The

 best CalSTRS can do is argue that the clear and unequivocal statements of one of

 Section 1782’s principal draftpersons should be disregarded because it is only

 persuasive and not technically legislative history. See ECF No. 29-1 at 12 n.5. But,

 CalSTRS does not attempt to challenge the substance of Professor Smit’s comments,

 nor the proposition that its Application is wholly at odds with the goals Professor

 Smit hoped to accomplish when he helped draft the statute. This is because the

 proposition cannot be disputed.

                                          29
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 35 of 41 PageID: 667



        And, here again, CalSTRS attempts to mislead by omission. In support of the

 above-discussed policy argument, NNI cited not only Professor Smit’s article, but

 case law from this District and elsewhere confirming the goals for which

 Section 1782 was enacted. See ECF No. 27-1 at 33. NNI is confident the Court will

 not be so dismissive of such critically important authority which, as CalSTRS does

 not dispute, makes clear that CalSTRS’s Application undermines Section 1782’s

 central tenets.

 III.   JUDGE ARPERT DID NOT ERR IN GRANTING DEFENDANT’S
        MOTION TO STAY PENDING APPEAL.
        Judge Arpert properly granted NNI’s motion to stay the September 20, 2019

 and May 13, 2020 Orders, as is clear from his June 22, 2020 Order and Opinion. See

 ECF No. 28. The parties agree as to the general standard governing a motion to stay,

 which is well-settled. See In re Revel AC, Inc., 802 F.3d 558, 565 (3d Cir. 2015) (in

 determining whether to issue a stay, courts analyze the following four factors: (1)

 whether the appellant has made a strong showing of likelihood of success on the

 merits; (2) whether the appellant will suffer irreparable injury absent a stay; (3)

 whether a stay will substantially harm other parties with an interest in the litigation;

 and (4) whether a stay is in the public interest). And here, in contrast with Judge

 Arpert’s Orders resolving CalSTRS’s entire Section 1782 Application, Judge

 Arpert’s Order granting NNI’s motion for stay pending appeal is non-dispositive

 and, as a result, subject to review only for clear error. L. Civ. R. 72.1(c)(1)(A). In

                                           30
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 36 of 41 PageID: 668



 any event, Judge Arpert’s adjudication of NNI’s stay motion properly would be

 affirmed even under a de novo standard of review.

       First, Judge Arpert correctly concluded that the likelihood-of-success factor

 weighs in favor of a stay. In contrast to yet another mischaracterization by CalSTRS,

 Judge Arpert expressly determined that there was more than a negligible chance that

 the District Judge might determine that Judge Arpert erred in his analysis of the Intel

 factors even if a clear error standard of review applies. See ECF No. 28 at 11-12

 (with respect to the first Revel factor, the Court “concedes there is more than a

 negligible chance that the District Judge could find that the Court abused its

 discretion5 and erred.”) (emphasis added). And, as demonstrated by the arguments

 in this brief and NNI’s Appeal Brief, that conclusion is amply supported.

       Moreover, Judge Arpert correctly concluded that his own findings concerning

 the merits of the Appeal were not determinative of whether NNI met its burden on

 the likelihood-of-success factor. Id. at 11 (finding NNI demonstrated likelihood of

 success notwithstanding Judge Arpert’s belief that the District Court will not reverse

 his decision). Indeed, as set forth in detail in NNI’s Motion to Stay, if a party’s loss

 in one court were sufficient to bar it from obtaining a stay pending appeal in another



 5
  Contrary to Judge Arpert’s conclusion, for the reasons already articulated, NNI
 continues to maintain that Judge Arpert’s adjudication of CalSTRS’s Section 1782
 Application is subject to de novo review. See supra I; ECF No. 27-1 at 9-11.

                                           31
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 37 of 41 PageID: 669



 court, stays would never be issued. See ECF No. 26 at 10. Thus, CalSTRS’s attack

 on the validity of Judge Arpert’s adjudication of the likelihood-of-success factor

 should be rejected and Judge Arpert’s conclusion should be affirmed.

       Second, Judge Arpert correctly found that NNI would suffer irreparable harm

 absent a stay because the act of disclosure would effectively moot any meaningful

 right to appeal. See ECF No. 28 at 12 (with respect to second Revel factor, finding

 that NNI “could suffer irreparable harm if, on appeal, this Court’s decision is

 overturned, and [NNI] has already produced the information to CalSTRS.”). This

 conclusion is in line with weight of authority that NNI cited in support of its stay

 motion and that CalSTRS did not meaningfully refute. See ECF No. 21-1 at 10-11

 (citing cases from the Third Circuit, this District, and elsewhere, for proposition that

 production is a “discrete, one-time,” irreversible act that causes irreparable harm if

 inappropriately ordered because the attorney receiving the discovery can never

 “unlearn what has been disclosed” and the producing party can never be returned “to

 its pre-disclosure position.”); ECF No. 26 at 3-5 (collecting cases for proposition

 that the act of producing documents in response to an erroneously issued order

 constitutes irreparable harm irrespective of whether the documents contain sensitive

 or privileged information).

       CalSTRS’s contention that, in order to satisfy the irreparable harm element,

 NNI was required to make a specific showing that it would have to produce sensitive


                                           32
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 38 of 41 PageID: 670



 information is simply not the law.6       As NNI has also previously explained,

 CalSTRS’s reliance on CBD & Sons, Ltd. v. Setteducati, No. CV 18-4276 (BRM),

 2019 WL 8268543 (D.N.J. Aug. 6, 2019), is misplaced. The case is readily

 distinguishable as the only harm to which the stay applicant could point—document

 production costs—was “remote” and “purely economic.” ECF No. 26 at 3 (citing

 CBD & Sons, Ltd., 2019 WL 8268543, at *6). Thus Judge Arpert was correct not to

 rely on it.

        In any event, as NNI has also explained, even if it had to show that CalSTRS’s

 subpoena would require the production of sensitive information, the proposition is

 evident from the face of the exceedingly overbroad and intrusive requests, which

 target communications concerning sales, revenue, pricing, efficacy, safety, quality,

 and other information for three different insulin products as well as communications

 concerning financial analyses and projections for any public statements made by

 NNAS, over more than a two year period. ECF No. 26 at 5-6 (citing ECF No. 1-1).

        NNI also demonstrated that, in addition to NNI, NNAS would suffer

 irreparable harm by virtue of NNI’s production because it would deprive NNAS of

 its right under Danish law to object to and potentially prevent such third-party



 6
  And, of course, CalSTRS’s view of the law on this point cannot be correct from a
 common sense perspective. If it were, a party could never demonstrate irreparable
 harm without making the very disclosure that would cause it. ECF No. 26 at 6.

                                          33
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 39 of 41 PageID: 671



 productions. ECF No. 21-1 at 10. CalSTRS again argues, as it did before Judge

 Arpert, that potential harm to NNAS should not factor into the court’s analysis

 because NNAS is not a party to these proceedings. This too is incorrect. Revel

 makes clear that harm to NNAS was properly considered. Revel, 802 F.3d at 565

 (identifying harm to other parties with an interest in the litigation as a separate factor

 relevant to stay motions).

       Of equal, if not greater, importance to the adjudication of NNI’s stay

 application is CalSTRS’s admission that it will suffer no appreciable harm as the

 result of the stay currently in place. As discussed, CalSTRS new attempt to paint

 the Danish Proceeding as a rapidly progressing matter for which discovery is

 urgently needed is simply not credible. In reality, the matter has been at a virtual

 standstill, and CalSTRS has actively sought to keep it that way. Indeed, CalSTRS

 sought to stay the Danish Proceeding pending the resolution of its Section 1782

 Application and “any appeals thereof.” ECF No. 26 at 7 (citing ECF No. 19-2 ¶ 5).

 CalSTRS cannot credibly claim to suffer harm from Judge Arpert’s stay when it

 requested the same relief from the Danish tribunal for itself. Judge Arpert correctly

 relied on this fact in concluding that the factor of irreparable harm favors the stay he

 saw fit to issue. ECF No. 28 at 12. And, Judge Arpert also found in support of his

 conclusion on lack of harm that despite the matter pending since October 2019,

 CalSTRS had never before complained of any delay. Id. This is another finding that


                                            34
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 40 of 41 PageID: 672



 goes unaddressed in CalSTRS’s cross-appeal. Thus, Judge Arpert’s conclusions

 with respect to both irreparable harm to NNI and potential harm (or lack thereof) to

 others with an interest in the litigation are amply supported and his ultimate

 conclusion granting NNI’s stay motion should be affirmed.

       Finally, Judge Arpert also found that both the public interest and judicial

 economy favor the stay NNI has secured. See ECF No. 28 at 12-13. These points

 simply go unaddressed in CalSTRS’s Cross-Appeal and should be considered

 uncontested as a result. For these reasons, CalSTRS’s Cross-Appeal should be

 denied and Judge Arpert’s decision granting NNI’s Motion to Stay should be

 affirmed.

                                  CONCLUSION
       For these reasons, and those stated in NNI’s appeal brief, NNI respectfully

 requests that this Court (1) reverse the Magistrate Judge’s Orders granting

 CalSTRS’s ex parte Section 1782 Application, directing compliance with

 CalSTRS’s Subpoena, and denying NNI’s Motion for Reconsideration or,

 alternatively, to quash the subpoena pursuant to Fed. R. Civ. P. 45(d)(3); and (2)

 affirm the Magistrate Judge’s Order granting NNI’s Motion to Stay Pending Appeal.




                                         35
Case 3:19-cv-16458-FLW-DEA Document 33 Filed 07/13/20 Page 41 of 41 PageID: 673



                                       s/ Michael R. Griffinger

 Dated: July 13, 2020                  Michael R. Griffinger, Esq.
 Newark, New Jersey                    Samuel I. Portnoy, Esq.
                                       Charlotte Howells, Esq.
                                       Genna A. Conti, Esq.
                                       GIBBONS P.C.
                                       One Gateway Center
                                       Newark, New Jersey 07102-5310
                                       (973) 596-4500

                                       Attorneys for Novo Nordisk, Inc.




                                      36
